394 Mich. 513 (1975)
232 N.W.2d 166
CRENSHAW
v.
CHRYSLER CORPORATION
Docket No. 55896, (Calendar No. 16).
Supreme Court of Michigan.
Argued June 6, 1975.
Decided August 19, 1975.
Glotta, Adelman, Dinges, Taylor, Davis & Middleton, P.C. (by H. John Taylor), for plaintiff.
Hayim I. Gross and Lacey & Jones, for defendant.
PER CURIAM:
Upon a review of the matters presented, we deny plaintiff the relief sought and affirm the decision reached by the Court of Appeals.
I.
Plaintiff-appellant was employed at defendant-appellee's *515 Dodge main plant in Hamtramck, Michigan for seven years before being laid off in 1961. In 1963 plaintiff obtained employment at defendant's Twinsburg, Ohio, plant. While plaintiff retained his seniority with Chrysler, he was required to complete a new application for employment form, take a company physical, and serve a 90-day probation period like any other new employee.
Plaintiff lost his left hand in a punch press accident and injured his back while working at the Twinsburg, Ohio, plant. Benefits were awarded by the Ohio Workmen's Compensation Bureau for the loss of his hand.
In 1969, plaintiff returned to the Hamtramck, Michigan, plant where he worked as an elevator operator. However, he was unable to work from August, 1969, to January, 1970, and again from May, 1970, to November, 1970, because he suffered numbness over various parts of his body and heat flashes in his arm. Plaintiff's doctor diagnosed the condition as post-traumatic neurosis.
The hearing referee held that the Michigan Workmen's Compensation Act did not cover the injuries which occurred in Ohio and that the employment as an elevator operator had neither been a factor in aggravating existing injuries nor in causing a new one. The Appeal Board and Court of Appeals affirmed this determination.
II.
Plaintiff seeks compensation for injuries suffered while working in Ohio. The hearing referee, Appeal Board and the Court of Appeals did not err in concluding that these out-of-state injuries were not compensable. When plaintiff obtained a position at Chrysler's Twinsburg, Ohio, plant he entered into *516 a contract of hire and that contract was "made" in Ohio.[1]
III.
Plaintiff, who had worked on an automobile assembly line in Ohio, argues that the hearing referee and the Appeal Board applied the wrong legal test to the facts of this case and were preoccupied with whether his subsequent Michigan work as an elevator operator aggravated an existing injury or was responsible for a new injury. The proper test, plaintiff maintains, is contained in § 9 of the Workmen's Compensation Act.[2] This section provides in pertinent part:
"The total compensation due shall be recoverable from the employer who last employed the employee in the employment to the nature of which the disease was due and in which it was contracted."
We need not consider the possible impact of this provision on the tests applied by the hearing referee and the Appeal Board since it is clear that § 9 does not apply to plaintiff's situation. His psychological problems arose from an injury suffered while working on an automobile assembly line and his disability while he was employed as an elevator operator. It cannot be said that these jobs were of the same "nature" so as to make § 9 applicable.
*517 We find no basis for disturbing the conclusions reached by the Appeal Board.
The Court of Appeals is affirmed.
Costs to defendants.
T.G. KAVANAGH, C.J., and WILLIAMS, LEVIN, M.S. COLEMAN, J.W. FITZGERALD, and LINDEMER, JJ., concurred.
SWAINSON, J., took no part in the decision of this case.
NOTES
[1]  Section 845 of Michigan's Workmen's Compensation Act provides:

"The bureau shall have jurisdiction over all controversies arising out of injuries suffered outside this state where the injured employee is a resident of this state at the time of injury and the contract of hire was made in this state. Such employee or his dependents shall be entitled to the compensation and other benefits provided by this act." (Emphasis added.) MCLA 418.845; MSA 17.237(845).
[2]  MCLA 417.9; MSA 17.228. [Now MCL 418.435; MSA 17.237(435).  REPORTER.]